Citation Nr: 0104720	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-06 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
rated 10 percent disabling.  

2.  Entitlement to an increased rating for ischemic heart 
disease, rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel



INTRODUCTION

The veteran retired from service in August 1974, having 
completed over 19 years of active duty.  

In a March 1999 rating action, service connection was granted 
for hypertension, and the 10 percent rating awarded.  Service 
connection was also granted for hearing loss of the right ear 
and tinnitus.  Service connection was denied for asthma, 
hearing loss of the left ear, gout, atypical chest pain, and 
arthritis.  In his notice of disagreement, the veteran 
limited the issue to entitlement to an increased rating for 
hypertension, and the veteran was furnished with an 
appropriate statement of the case (SOC).  He subsequently 
perfected his appeal on this issue with a timely substantive 
appeal.  He stated in his NOD that he would provide 
additional evidence for asthma, gout, atypical chest pain, 
and arthritis.  He submitted additional evidence in May 1999 
and service connection was again denied by rating action of 
August 1999.  The veteran was notified of this action and did 
not file a timely notice of disagreement with regard to these 
issues.  

In an August 1999 rating action, service connection for 
ischemic heart disease was granted, and a 10 percent rating 
awarded.  In a supplemental statement of the case (SSOC) 
dated in August 1999, the veteran was furnished with the 
criteria for rating ischemic heart disease, along with 
appropriate reasons and bases for the 10 percent rating.  The 
SSOC further stated that "it appears that we have allowed 
substantially all of the benefits sought in your appeal.  If 
you would like to withdraw your appeal at this time, please 
let us know within 60 days by completing and returning the 
attached VA Form 21-4138 (JF).  If we do not hear from you to 
the contrary, your appeal will be certified to the Board of 
Veterans' Appeals for review."  The veteran did not 
specifically withdraw his claim in this regard, and the Board 
there concludes that this issue remains on appeal.  


FINDINGS OF FACT

1.  The veteran's diastolic pressures are all below 100, with 
systolic pressures under 160; and, while he does require 
medication, the hypertension is considered to be well 
controlled.  

2.  The metabolic equivalents of tasks (METs) are between 8 
and 10.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.104, Part 4, Code 7101 (2000)

2.  The criteria for a rating in excess of 10 percent for 
ischemic heart disease are not met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.104, Part 4, Code 7005 (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a review of the evidence currently of record, the Board 
is satisfied that all relevant facts have been properly and 
sufficiently developed.

The veteran was examined for compensation purposes by the 
Department of Veterans Affairs (VA) in October 1998.  At that 
time, the veteran reported a multi year history of 
hypertension.  He indicated that he was taking Hyzaar and 
Imdur, and that these medications controlled his blood 
pressure well.  He also reported atypical left anterior and 
substernal chest pain.  He noted that he did not take 
nitroglycerin, and that treatment received for this pain was 
non cardiac in nature.  On examination, blood pressure was 
recorded as 140/80.  There were normal heart tones.  A Grade 
2-3/6 systolic murmur was heard along the left sternal border 
and the apex.  There were no diastolic murmurs present.  
Costochondral junction tenderness was present over the third 
left costochondral junction.  The diagnoses included 
hypertension under good control; and atypical chest pain, 
more likely than not due to chestwall pain.   

Of record are reports of outpatient treatment afforded the 
veteran by his private physicians.  On a preoperative report 
in January 1995, prior to cataract surgery, it was noted that 
the veteran had a history of hypertensive cardiovascular 
disease, aortic regurgitation, and mitral regurgitation.  
Blood pressure was 136/68, and the point of maximal impulse 
(PMI) was relatively quiet.  S1 was normal, but S2 showed a 
functional murmur. In a February 1995 treatment note, his 
blood pressure reading was 140/70 standing and 150/68 
sitting.  On Doppler echocardiogram in October 1997, the 
impression included mild aortic valve sclerosis, apical 
septal and basal posterior hypokinesis, normal left 
ventricular size and overall systolic function, left 
ventricular relaxation abnormality, and trace mitral and 
tricuspid regurgitation.  A chest X-ray showed no active 
disease.  After review of these tests and physical 
examination, his private physician concluded that, among 
other medical problems present were hypertension with 
hypertensive heart disease; left ventricular hypertrophy with 
mild right ventricular enlargement; recurrent chest 
discomfort - rule out coronary heart disease; left atrial 
enlargement; mild mitral and tricuspid valvular 
insufficiency; mild left ventricular dysfunction; and apical 
septal inferior and lateral hypokinesia most likely related 
to coronary heart disease.  In a February 1998 treatment 
note, the veteran reported stable angina.  On examination, 
there was regular rate and rhythm.  The assessment included 
coronary artery disease and hypertension.  He underwent 
cardiac monitoring in April 1998, with a minimum heart rate 
of 46 beats per minute (BPM) and an average heart rate of 71 
BPM.  

Also secured were records from another private physician.  In 
a November 1997 physical examination, a history of mitral 
valve prolapse was reported.  Follow-up outpatient treatment 
reports are of record.  In a December 1997 note, blood 
pressure was reported as 140/70.  Blood pressure was recorded 
as 140/80 when the veteran was seen in January 1998.  
Additional readings did not exceed 122/80.  

Alan C. Yeung, M.D., reported in a November 1998 on his 
examination and treatment of the veteran.  A history of 
hypertension and exertional tightness was reported.  The 
veteran underwent a coronary angioplasty with stenting to the 
right coronary artery.  Theodore Chu, M.D., in an April 1999 
letter, noted that the veteran had been treated for 
respiratory illnesses, and Gordon Chang, M.D., reported in an 
April 1999 statement that he had not seen the veteran since 
October 1997.  Among the veteran's disorders were 
hypertensive cardiovascular disease.  

On a May 1999 VA compensation examination, the veteran 
indicated that he had hypertension since the 1960's, and had 
more recently developed coronary artery disease.  His blood 
pressure was under reasonably good control on medication.  
There were no signs or symptoms of congestive heart failure.  
On examination, blood pressure was 130/70.  There were normal 
heart tones without murmurs.  The diagnoses were 
hypertension, under good control; and ischemic heart disease 
with single vessel coronary artery disease, status post 
angioplasty with no residual angina pectoris.  The examiner 
concluded that the estimation of METs was 8 to 10.  

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Initially considering the veteran's claim to an increased 
rating for hypertension, the Board notes that the current 10 
percent rating is appropriate when diastolic pressure is 
predominantly 100 or more, or systolic pressure predominantly 
160 or more.  This is also the minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
For a 20 percent rating to be appropriate, the diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  38 C.F.R. § 4.104, Part 4, Code 
7101

A review of the findings on examination and treatment does 
not demonstrate that the veteran's diastolic pressure was on 
any occasion, much less predominately, 100 or above, nor was 
the systolic pressure ever more than 160.  The Board notes 
that the veteran is taking medication for his hypertension, 
and that universally the hypertension is considered to be 
under good control.  Such a treatment regimen is considered 
in the assignment of a 10 percent rating.  Therefore, given 
the objective findings on treatment and examination, the 
Board finds no reasonable basis by which to grant a rating in 
excess of 10 percent for hypertension. 

Turning to the issue of the veteran's claim for an increased 
rating for ischemic heart disease, the current 10 percent 
rating is appropriate when a workload of greater than 7 METs 
but not greater than 10 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or continuous medication is 
required.  For a 20 percent rating to be warranted, a 
workload of greater than 5 METs but not greater than 7 METs 
must result in dyspnea, fatigue, angina, dizziness, or 
syncope, or evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray. 38 C.F.R. 
§ 4.104, Part 4, Code 7005 (2000).

On the most recent compensation examination, estimation of 
METs was 8 to 10.  Such a conclusion does not support a 
rating in excess of 10 percent.  Moreover, these findings are 
consistent with the results of examination and treatment.  On 
compensation examination in October 1998, the chest pain was 
considered more likely the result of chestwall pain, and not 
due to a coronary disorder.  An echocardiogram in October 
1997 showed only mild aortic valve sclerosis, apical septal 
and basal posterior hypokinesis, but normal left ventricular 
size and overall systolic function, left ventricular 
relaxation abnormality, and trace mitral and tricuspid 
regurgitation.  A chest X-ray taken at that time showed no 
active disease.  While treatment was noted for symptomatology 
arising out of coronary artery disease, the overall objective 
symptomatology does not support a rating in excess of 10 
percent for the ischemic heart disease.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of an increased 
rating for the disorder at question.   


ORDER

Increased ratings for hypertension and ischemic heart disease 
are denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

